*42ORDER AND REASONS
JONES, District Judge.
This matter was set for trial on this date. Prior to trial, counsel for plaintiffs sent a letter to the Court via facsimile, which is attached hereto, indicating that he had executed a Motion to Dismiss.
On the morning of trial, neither plaintiffs nor their counsel appeared for trial. Counsel for defendants appeared. He conceded that plaintiffs’ attorney had executed a joint motion to dismiss but that he, as counsel for defendants, had not executed the motion to dismiss because plaintiffs had declined to execute settlement documents. However, he advised the Court that plaintiffs had not received any cash payment in return for their agreement to dismiss the case.
Pursuant to Fed.R.CivJP. 41(a)(1) and (2), an action shall not be dismissed at a plaintiffs instance following the filing of an answer by defendant except upon joint motion of all parties who have appeared in an action or “save upon order of the court and upon such terms and conditions as the court deems proper.”
Considering that plaintiffs’ counsel executed a motion to dismiss and, further, considering the facts as set forth above, the Court finds it appropriate to dismiss this matter with prejudice pursuant to Rule 41(a)(2).
Accordingly,
IT IS ORDERED that this matter be DISMISSED WITH PREJUDICE, with the parties to bear their own costs.
*43[[Image here]]